PER CURIAM.
Michael James Drake Stewart, Appellant, challenges his conviction and sentence for attempted voluntary manslaughter. Appellant presents five issues on appeal. We affirm as to four of those issues without further discussion. We affirm as to the remaining issue based on the authority of Moore v. State, 78 So.3d 118, 118 (Fla. 1st DCA 2012) (rejecting the appellant’s claim that attempted voluntary manslaughter by act is no longer a cognizable offense in Florida).
AFFIRMED.
LEWIS, WETHERELL, and MAKAR, JJ., Concur.